 1 PATRICK K. HANLY (Bar #128521)
   455 Capitol Mall Suite 325
 2 Sacramento, CA 95814
   Telephone: (916) 773-2211
 3 Facsimile: (916) 442-9680
 4 Attorney for Defendant
   RAHMAN LAKHANI
 5
 6
 7
 8
 9                             IN THE UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11
12   UNITED STATES OF AMERICA,                           CASE NO. 2:18-0257 MCE
13                                 Plaintiff,            WAIVER OF APPEARANCE
14   v.                                                  DATE: N/A
                                                         TIME: N/A
15   RAHMAN LAKHANI,                                     PLACE: N/A
                                                         Courtroom: HONORABLE
16                                 Defendant,            MORRISON C ENGLAND JR.
17
18
            Defendant RAHMAN LAKHANI, hereby waives the right to be present in open court upon
19
20 the hearing of any motion or other proceedings in this case, including when the case is set for trial,
21 when a continuance is Ordered, and when any other action is taken by the Court before or after trial,
22 except upon arraignment, plea, empanelment of a jury and imposition of sentence.
23
            Defendant hereby requests the Court to proceed during every absence of his which the Court
24
     may permit pursuant to this waiver, agrees that his interest will be deemed represented at all times by
25
     the presence of his attorney, the same as if he were personally present; and further agrees to be
26
27 present in person in court ready for trial on any day which the Court may set in his absence.
28                                                                                                          1
   U.S. v. Lakhani, 2:18-CR-00257
29 Waiver of Appearance
30
          Dated: June 27, 2019      by:   /s/Rahman Lakhani
 1
 2        Dated: June 27, 2019      by:   /s/ Patrick K. Hanly

 3
 4        IT IS SO ORDERED.
 5 Dated: July 2, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28                                                               2
   U.S. v. Lakhani, 2:18-CR-00257
29 Waiver of Appearance
30
